United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 18-1216
       ___________________________

            United States of America

       lllllllllllllllllllllPlaintiff - Appellee

                          v.

                  Brandon Devos

     lllllllllllllllllllllDefendant - Appellant
       ___________________________

               No. 18-1217
       ___________________________

            United States of America

       lllllllllllllllllllllPlaintiff - Appellee

                          v.

                  Brandon Devos

     lllllllllllllllllllllDefendant - Appellant
                     ____________

   Appeals from United States District Court
for the Northern District of Iowa - Cedar Rapids
                 ____________
                             Submitted: May 13, 2019
                               Filed: June 13, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Brandon Devos appeals his within-Guidelines-range sentence following
revocation of his supervised release in two federal criminal cases. Having
jurisdiction under 28 U.S.C. § 1291, we affirm.

      Devos pled guilty to conspiracy to distribute heroin in 2006 and was sentenced
to 104 months imprisonment and 3 years of supervised release. He briefly escaped
from a residential reentry center in 2013, leading to a second federal case in which
he pled guilty to escaping from custody. In this second case, Devos received a
sentence of 21 months imprisonment plus 3 years of supervised release. He began
serving his two three-year terms of supervised release concurrently in 2016.

       Five months later, Devos’s supervised release was revoked after he failed to
participate in substance abuse testing, used methamphetamine, associated with
persons engaged in criminal activity, and lied to his probation officer. He received
a sentence of two concurrent 12-month terms of imprisonment followed by two years
of supervised release. As a special condition of supervised release, Devos’s sentence
included a mandated period of up to 120 days in a residential reentry center. In June
2017, Devos began his third term of supervised release and, at his request, was
released to the Central District of California. However, after he failed to secure
residential reentry center placement in California, Devos requested that his
supervision be transferred back to the Northern District of Iowa, and he entered a
residential reentry center in Cedar Rapids.

                                         -2-
       In January 2018, the United States Probation Office filed a petition to revoke
Devos’s supervised release, alleging that he failed to comply with residential reentry
center rules, committed two new law violations, and lied to his probation officer. The
district court1 held a revocation hearing. Devos admitted or did not contest the
alleged violations, and the district court revoked his terms of supervised release in
both cases.

      Devos’s Guidelines range in each case was 24 months. He sought a sentence
of 15 months imprisonment, while the government sought a 24-month term of
imprisonment. Neither requested a term of supervised release. The district court
considered the 18 U.S.C. § 3553(a) factors and sentenced Devos to concurrent
sentences of 24 months imprisonment in each case with no supervised release to
follow. Devos appealed, arguing that the district court imposed a substantively
unreasonable sentence.

       We review a district court’s sentencing decision following revocation of
supervised release for an abuse of discretion. United States v. White, 840 F.3d 550,
554 (8th Cir. 2016). A district court abuses its discretion if it gives an improper
factor too much weight, does not consider a factor that should have been given
significant weight, or commits “a clear error of judgment” in weighing the various
factors. Id.

       The district court must consider the § 3553(a) factors in making its decision,
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc), but it has
“wide latitude” to assign some of those factors greater weight than others. United
States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012). If the sentence is within the



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -3-
range recommended by the Sentencing Guidelines, we may presume that sentence is
reasonable. Feemster, 572 F.3d at 461.

       The recommended Guidelines ranges in Devos’s two cases were 24 to 30
months imprisonment and 33 to 41 months imprisonment, respectively. However, the
statutory maximum sentence available after revocation of supervised release for Class
C and D felonies is 24 months imprisonment. 18 U.S.C. § 3583(e)(3). Thus, the
effective Guidelines range in each of Devos’s cases became 24 months as well. The
district court imposed a 24-month sentence, which is within the Guidelines range.
We may therefore presume that sentence is reasonable.

       On appeal, Devos does not argue that the district court relied on improper
factors or that it failed to consider factors that should have received significant
weight. Rather, he argues solely that the district court should have given more weight
to his demonstrated ability to hold down a job and his lack of supervised release
violations while he was in California. However, the district court carefully
considered these mitigating factors along with the § 3553(a) factors and ultimately
concluded a 24-month sentence was appropriate. We find that such a determination
was within the district court’s “wide latitude,” see David, 682 F.3d at 1077, and that
the district court did not abuse its discretion simply by failing to give some factors the
weight Devos would have preferred. Because we find no abuse of discretion, we
conclude that Devos’s sentence is not substantively unreasonable.

      We affirm the district court’s judgment.
                      ______________________________




                                           -4-